Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA19103-7098 Telephone (215) 564-8000 Fabio Battaglia fbattaglia@stradley.com 1933 Act Rule 497(j) filing 1933 Act File No. 333-53450 1940 Act File No. 811-10267 October 9, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:GPS Funds I (the “Registrant”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information relating to the GuideMark® Large Cap Core Fund (formerly known as GuideMark® Large Cap Growth Fund), GuideMark® Emerging Markets Fund (formerly known as GuideMark® Large Cap Value Fund), GuideMark® Small/Mid Cap Core Fund, and GuideMark® World ex-US Fund series of the Registrant that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 38/39 filed electronically with the U.S. Securities and Exchange Commission on October 9, 2015. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Michael P. O’Hare (215) 564-8198 in my absence. Sincerely, /s/ Fabio Battaglia Fabio Battaglia, Esq.
